IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JORGE CASTILLO,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2059

AMERICAN AIRLINES AND
SEDGWICK CMS,

      Appellees.


_____________________________/

Opinion filed January 8, 2015.

An appeal from an order of the Judge of Compensation Claims.
Margret G. Kerr, Judge.

Date of Accident: August 19, 2012.

Toni L. Villaverde of Toni L. Villaverde, PLLC., Coral Gables, for Appellant.

Richard B. Robbins and Robert A. Donahue of Rissman, Barrett, Hurt, Donahue &
McLain P.A., Orlando, for Appellees.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.